SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
1028
KAH 11-01817
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
ANDRIQUE BARON, PETITIONER-APPELLANT,

                    V                             MEMORANDUM AND ORDER

NEW YORK STATE DEPARTMENT OF CORRECTIONAL
SERVICES AND EKPE D. EKPE, SUPERINTENDENT,
WATERTOWN CORRECTIONAL FACILITY,
RESPONDENTS-RESPONDENTS.


KATHLEEN P. REARDON, ROCHESTER, FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ZAINAB A. CHAUDHRY OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment of the Supreme Court, Jefferson County
(Hugh A. Gilbert, J.), entered May 26, 2011 in a habeas corpus
proceeding. The judgment dismissed the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Inasmuch as petitioner has been released to parole
supervision, this appeal by him from the judgment dismissing his
petition for a writ of habeas corpus has been rendered moot (see
People ex rel. Baron v New York State Dept. of Corrections, 94 AD3d
1410, 1410, lv denied 19 NY3d 807; see also People ex rel. Graham v
Fischer, 70 AD3d 1381, 1381-1382; People ex rel. Mitchell v Unger, 63
AD3d 1591, 1591; People ex rel. Hampton v Dennison, 59 AD3d 951, 951,
lv denied 12 NY3d 711), and the exception to the mootness doctrine
does not apply herein (see Graham, 70 AD3d at 1381-1382; Hampton, 59
AD3d at 951; see generally Matter of Hearst Corp. v Clyne, 50 NY2d
707, 714-715). Contrary to petitioner’s contention, People ex rel.
Phillips v LaClair (84 AD3d 1606, 1606) does not compel a different
result. Although the Third Department concluded therein that the
petitioner’s appeal was moot because the petitioner was “no longer
incarcerated or subject to the jurisdiction of the Board of Parole”
(id.), the Court subsequently made clear that a petitioner on parole
supervision may not maintain a habeas corpus claim (see People ex rel.
Speights v McKoy, 88 AD3d 1039, 1040; People ex rel. Howard v Yelich,
87 AD3d 772, 773). Petitioner’s reliance on Speights and Howard is
misplaced. Unlike this case, Speights and Howard called into question
the calculation of the maximum expiration date of the petitioner’s
sentence and, thus, the Court decided to convert those habeas corpus
                                 -2-                          1028
                                                         KAH 11-01817

proceedings to proceedings pursuant to CPLR article 78 (see Speights,
88 AD3d at 1040; Howard, 87 AD3d at 773). Here, by contrast, the
calculation of the maximum expiration date of petitioner’s sentence is
not affected by the issue presented.




Entered:   September 28, 2012                   Frances E. Cafarell
                                                Clerk of the Court